                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


ALDIS NEVELS                                                               PLAINTIFF

v.                                               CIVIL ACTION NO. 5:17-CV-6-KS-MTP

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL SECURITY                                          DEFENDANT



                                                ORDER

         The Court grants in part and denies in part Plaintiff’s Motion for

Attorney’s Fees [23]. The Court awards Plaintiff fees under the EAJA in the amount

of $5,902.84. The Court also awards Plaintiff costs in the amount of $17.67. The funds

shall be made payable to the Plaintiff, Aldis Nevels.

         First, Plaintiff demands $4,557.38 in fees for his attorney, $887.50 in fees for

his attorney’s law clerk, and $790.00 in fees for his attorney’s paralegal. In response,

the Government objects to the proposed hourly rate for the attorney and law clerk.

The Government suggests that the Court should award attorney’s fees in the amount

of $4,402.84 for the attorney and $710.00 for the law clerk. In reply, Plaintiff does not

oppose the Government’s objection. Therefore, the Court finds that the parties agree

on a total fee award of $5,902.84. 1

         Next, the Government does not oppose Plaintiff’s demand of costs in the

amount of $17.67. Therefore, the Court will grant Plaintiff’s motion in that respect.



1   $4,402.84 + $710.00 + $790.00 = $5,902.84
       Finally, Plaintiff requests that the Court order that the funds be made payable

directly to his attorney, Olinsky Law Group. The Fifth Circuit has explicitly held that

“EAJA fees are paid to the claimant, who may or may not tender the award to

counsel.” Jackson v. Astrue, 705 F.3d 527, 531 (5th Cir. 2013); see also Hebert v.

Comm’r of Social Sec., No. 2:17-CV-13-KS-MTP, 2017 WL 5011892, at *1 (S.D. Miss.

Nov. 2, 2017); Roe v. Astrue, No. 1:11-CV-321-HSO-RHW, 2012 WL 6084638, at *1

(S.D. Miss. Dec. 6, 2012). Therefore, the fees shall be made payable directly to

Plaintiff.

       SO ORDERED AND ADJUDGED this 29th day of March, 2019.

                                                     /s/Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE
